Citation Nr: 1428693	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling from December 2, 2008.

2.  Entitlement to an increased initial evaluation for a bilateral hearing loss disability, currently evaluated as 0 percent disabling from May 23, 2013.

3.  Entitlement to an increased initial evaluation for tinnitus, currently evaluated as 10 percent disabling from December 2, 2008.

4.  Entitlement to an increased initial evaluation for supraventricular arrhythmia with sick sinus syndrome status post pacemaker implantation (claimed as heart condition), currently evaluated as 10 percent disabling from December 2, 2008.

5.  Entitlement to an increased initial evaluation for allergic conjunctivitis (claimed as eye injury), currently evaluated as 10 percent disabling from December 2, 2008.

6.  Entitlement to an increased initial evaluation for eczema, currently evaluated as 0 percent disabling from December 2, 2008.

7.  Entitlement to an increased initial evaluation for residual scarring, currently evaluated as 0 percent disabling from December 2, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 2004 to April 2005.

These matters come before the Board of Veterans' Appeals (the Board) from September 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that proceeding was not produced due to audio malfunctions during the hearing.  In May 2014, the Board sent the Veteran a letter advising him of this fact and offered him the option of requesting a new hearing, as per 38 C.F.R. § 20.717 (2013), or having the Board decide his case on the evidence of record.  As the Veteran did not respond to the letter within 30 days, the Board has assumed the Veteran did not desire another hearing and will proceed to address the Veteran's claims on the evidence of record.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issues of entitlement to increased initial evaluations for PTSD, supraventricular arrhythmia with sick sinus syndrome status post pacemaker implantation, allergic conjunctivitis, eczema, and residual scarring are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

In correspondence received in March 2014, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that withdrawal of the claims for increased initial evaluations of a bilateral hearing loss disability and tinnitus was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for increased initial evaluations of a bilateral hearing loss disability and tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, in correspondence received in March 2014, the Veteran withdrew the claims for increased initial evaluations for a bilateral hearing loss disability and tinnitus.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims; they are dismissed.


ORDER

The withdrawn claims of entitlement to increased initial evaluations for a bilateral hearing loss disability and tinnitus are dismissed.


REMAND

In an August 2013 rating decision, the RO granted service connection for supraventricular arrhythmia with sick sinus syndrome status post pacemaker implantation, allergic conjunctivitis, eczema, and residual scarring.  On a VA Form 21-4138 Statement in Support of Claim received in September 2013, the Veteran stated that he disagreed with the disability evaluations assigned in the August 2013 rating decision.  VA has yet to issue a Statement of the Case (SOC) as to the issues of entitlement to increased initial evaluations for supraventricular arrhythmia with sick sinus syndrome status post pacemaker implantation, allergic conjunctivitis, eczema, and residual scarring.  38 C.F.R. § 19.29 (2013).  Therefore, the Board is obligated to remand these matters.  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the Veteran's claim for an increased initial evaluation for PTSD, in a March 2014 statement the Veteran's representative indicated the Veteran was currently receiving treatment from the VA Outpatient Clinic (VAOPC) in Richland, Washington.  In a March 2011 social work consultation note, the Veteran indicated he had previously seen a community therapist.  As these records are pertinent to the Veteran's claim, they should be obtained and associated with the claims file.  Additionally, the Board finds that a contemporaneous VA medical examination of the Veteran's PTSD is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran an SOC as to the issues of increased initial evaluations for supraventricular arrhythmia with sick sinus syndrome status post pacemaker implantation, allergic conjunctivitis, eczema, and residual scarring.  Inform the Veteran that in order to perfect an appeal of the claims for increased ratings for supraventricular arrhythmia with sick sinus syndrome status post pacemaker implantation, allergic conjunctivitis, eczema, and residual scarring, he must still timely file a substantive appeal.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's PTSD treatment, to include records from the VAOPC in Richland, Washington, should be obtained.  All records received should be associated with the claims file.

3.  Request that the Veteran furnish all dates and places of treatment for his PTSD.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate psychiatrist or psychologist to determine the current symptoms and severity of his PTSD.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  A multi-axial diagnosis and a Global Assessment of Functioning (GAF) score must be assigned and explained in terms of overall social and occupational impairment.  Any indicated studies or diagnostic tests should be performed.  All opinions must be supported by a complete rationale in a typewritten report.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's PTSD claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


